DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Atkinson on 07/22/2021.

IN THE CLAIMS
1.   (Currently Amended) A regimen mattress comprising: a memory foam, a high density (HD) foam below the memory foam, and a cover covering the memory foam and the HD foam together to form an entire mattress; wherein a functional additive comprising a tea additive or a flower additive or both tea additive and flower additive contained only in the HD foam, the HD foam comprises a soft layer and a supporting layer disposed below the soft layer; wherein the density of the supporting layer is greater than a density of the soft layer.

4.  (Canceled).

29D to 30D, and the memory foam has a density ranging from 40D to 42D.

37. (Currently Amended) A regimen mattress comprising: a memory foam, a high density (HD) foam below the memory foam, and a cover covering the memory foam and the HD foam together to form an entire mattress; wherein a functional additive comprising at least one of a tea additive or a flower additive is only contained in the HD foam, the HD foam is made from 2,4-tolylene diisocyanate (TDI) and poly propylene glycol (PPG), the memory foam is made from diphenyl-methane-diisocyanate (MDI) and poly propylene glycol (PPG), the tea additive comprises at least one of black tea and white tea, and wherein the flower additive comprises at least one of rose, jasmine, gardenia, lilac, orchid and aloe, and the HD foam comprises a soft layer and a supporting layer disposed below the soft layer; the soft layer has a density ranging from 25D to 28D, the supporting layer has a density ranging from 29D to 30D, and the memory foam has a density ranging from 40D to 42D.

REASONS FOR ALLOWANCE
A thorough search for prior art fails to disclose any reference or any references, which taken alone or in combination, teach or suggest, the specific combination of limitations as set forth in claims 1, 36, and 37 as amended. More specifically, the closest prior art references are U.S. Patent No. 9775444 issued to OH, U.S. Publication No. 20140068868, and 20050193497. Oh discloses a mattress with 3 layers, i.e., memory foam, a memory foam/polyurethane foam combination, and a HD foam at the bottom and further discloses placing a functional additive in either the memory foam, or all three layers. The claims as amended specify that ONLY the HD foam can contain the additive and OH teaches away from that concept because it stresses the need to have the additive in the memory foam layer due to the VOC emissions from the chemicals used to make memory foam mattresses therefore to place the functional additive in the HD foam would NOT have been obvious for one of ordinary skill in the art because one of ordinary skill in the art would have recognized that the chemical smell emitted from the memory foam would offset the functional additive placed in the HD foam. On the other hand, U.S. Publication No. 20050193497 discloses a mattress with 3 layers and is open ended on what the layers could be, 20140068868 discloses a mattress topper with at two supporting layers where either one of these layers could contain a scented additive i.e. green tea or flowers. 
Although all elements are individually known in the prior art, the examiner submits that it would be impermissible hindsight to maintain or set forth a rejection of the combination of elements of independent claims 1, 36, and 37 as currently amended above in view of the prior art of record.


	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ORTIZ whose telephone number is (303)297-4378.  The examiner can normally be reached on Monday - Friday 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
7/23/2021